              Case 2:20-cv-01689-TSZ Document 11 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
           NORTHWEST ADMINISTRATORS
           INC,
 8
                                Plaintiff,
 9
                                                         C20-1689 TSZ
               v.
10
                                                         ORDER
           HUSSMANN CORPORATION, a
11         Missouri Corporation,
12                              Defendant.

13
           THIS MATTER comes before the Court on the parties’ Joint Notice of Settlement
14
     and Request for Dismissal, docket no. 10. Having reviewed the filing, the Court enters
15
     the following order.
16
           Counsel having advised the Court that this matter has been resolved, and it
17
     appearing that no issue remains for the Court’s determination,
18
           NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
19
     prejudice and without costs.
20
     //
21
     //
22

23

     ORDER - 1
             Case 2:20-cv-01689-TSZ Document 11 Filed 01/04/21 Page 2 of 2




 1         In the event settlement is not perfected, either party may move to reopen and trial

 2 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

 3         The Clerk is directed to send a copy of this Order to all counsel of record.

 4         IT IS SO ORDERED.

 5         Dated this 4th day of January, 2020.

 6                                                        A
 7                                                   THOMAS S. ZILLY
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
